Citation Nr: 0521966	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


	THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a chronic headache disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from September 
1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  Specifically, in that decision, the RO 
declined the veteran's petition to reopen his previously 
denied claim for service connection for a chronic headache 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  In June 1999, the Board denied service connection for a 
chronic headache disability.  

3.  The evidence received since the Board's June 1999 denial 
of service connection for a chronic headache disability is 
not material and does not raise a reasonable possibility of 
substantiating the claim for service connection for such a 
disorder.  


CONCLUSION OF LAW

1.  The Board's June 1999 decision that denied service 
connection for a chronic headache disability, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).  

2.  The evidence received since the Board's June 1999 
determination is not new and material, and the claim for 
service connection for a chronic headache disability, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in July 2003 in the present case, the RO 
informed the veteran of the type of evidence necessary to 
support his petition to reopen his previously denied claim 
for service connection for a chronic headache disability.  In 
addition, the RO notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  Further, the RO notified the veteran of his 
opportunity to submit "additional information and 
evidence."  Thus, he may be considered advised to submit all 
pertinent evidence in his possession.  

Additionally, the September 2003 rating decision, the 
statement of the case (SOC) issued in April 2004, and the 
supplemental statement of the case (SSOC) furnished in 
October 2004 notified the veteran of the relevant criteria 
and evidence necessary to substantiate his petition to reopen 
his previously denied claim for service connection for a 
chronic headache disability.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This requirement was 
met in the present case, where the veteran filed his petition 
to reopen in July 2003, the RO issued the VCAA notification 
letter later that month, and the RO initially denied his 
petition in September 2003.  

Further, VA has made multiple attempts to obtain records of 
post-service treatment adequately identified by the veteran.  
As the Board will discuss in the following decision, these 
additional medical records which were obtained and associated 
with the veteran's claims folder during the current appeal 
simply provide evidence of current pertinent treatment but do 
not discuss the etiology of his headaches.  Consequently, the 
Board concludes that a remand to accord the veteran a 
relevant VA examination is not necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the veteran's petition 
and will proceed to adjudicate this issue based upon the 
evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  




Analysis

At the time of the June 1999 decision, the Board considered 
the relevant evidence of record.  According to service 
medical records, at the May 1966 enlistment examination, the 
veteran reported having previously experienced, or 
experiencing at that time, frequent or severe headaches.  A 
notation of alleged migraine headaches was noted on this 
report.  In a letter dated one-and-a-half weeks later in the 
same month, a private physician who had treated the veteran 
for several years explained that the veteran had no history 
of "migraine headaches or any other illness which would 
incapacitate him for any length of time."  During service, 
and specifically, in October 1966, he sought treatment for 
frontal headache pain.  After being hit by a semi-truck while 
riding a motorcycle in May 1968, the veteran complained of 
headache and nausea.  In June 1970, he was treated for sinus 
headaches.  At the separation examination conducted in the 
following month, the veteran described a history of, or 
current problems associated with, frequent or severe 
headaches.  The examiner noted that the veteran had frequent 
headaches associated with worrying.  

According to relevant post-service medical records, an 
examiner acknowledged in June 1991 (based upon statements 
made by the veteran that he had experienced headaches since a 
"major explosion") that he had "headaches presumably 
related to a remote episode of trauma.  Subsequent 
evaluations reflected findings of mild muscle contraction 
headaches at a July 1992 VA neurological examination, a 
history of headaches at an August 1993 private examination 
and at a September 1993 VA general medical examination, and 
vascular headaches at a June 1995 VA miscellaneous 
neurological disorders examination.  At an October 1996 VA 
miscellaneous neurological disorders examination, the same 
examiner who had conducted the previous evaluation in June 
1995 noted that the veteran's muscle contraction headaches 
may be related to the in-service motorcycle accident, sinus 
congestion, "or a variety of other factors."  

In June 1999, the Board considered these relevant in-service, 
and post-service, medical records.  First, the Board 
explained that the competent evidence of record did not rebut 
the presumption of soundness for the veteran at the time of 
his entry into active military duty.  See, 38 C.F.R. 
§ 3.304(b) (2004).  Further, despite the evidence of 
in-service, and post-service, complaints of headaches, the 
evidence of record did not support a finding of an 
association between a current chronic headache disability and 
the veteran's active military, including the in-service 
episode of a motorcycle accident.  With regard to the October 
1996 VA examiner's opinion in particular, the Board noted 
that this physician did not specifically associate a chronic 
headache disability with service but, rather, concluded that 
the veteran's headaches may be the result of a variety of 
factors.  Consequently, the Board denied service connection 
for a chronic headache disability.  The Board's June 1999 
denial of service connection for a chronic headache 
disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2004).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2004).  New 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim for service connection for a chronic headache 
disability in the present case was filed after that date.  
Therefore, the amended regulation applies.  

At the time of the June 1999 Board decision, there was no 
competent evidence of an association between a chronic 
headache disability and the veteran's active military duty, 
including his in-service motorcycle accident.  Additional 
evidence received since this prior final denial includes 
multiple reports of VA outpatient treatment sessions which 
reflect findings of cluster headaches between April 2000 and 
July 2004.  Importantly, however, while these documents 
reflect continued treatment for complaints of cluster 
headaches, these medical records do not provide competent 
evidence of an association between a chronic headache 
disability and the veteran's active military duty, including 
his in-service motorcycle accident.  None of these VA medical 
records include a discussion of the etiology of the veteran's 
cluster headaches.  

As such, the Board finds that the additional evidence 
received since the prior final denial of the veteran's 
headache claim in June 1999 is not clearly probative of the 
central issue in the veteran's case for service connection 
for a chronic headache disability.  As such, the Board finds 
that these additional documents do not raise a reasonable 
possibility of substantiating the claim for service 
connection for a chronic headache disability.  See, 38 C.F.R. 
§ 3.156(a) (2004).

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
chronic headache disability in June 1999 is not new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence does not 
serve as a basis to reopen the veteran's claims for service 
connection for a chronic headache disability.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (2004).  


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for a chronic headache disability, the appeal is 
denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


